Citation Nr: 1606949	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-22 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the RO in in Winston-Salem, North Carolina, which denied the claim. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran is currently diagnosed with lumbar disk disease and a low back strain.  
In an October 2012 statement, the Veteran wrote that he injured his lower back moving wall lockers during service.  In a September 2012 notice of disagreement, the Veteran advanced experiencing symptoms of back pain for "many years."  A service treatment record entry from January 1970 reflects a back injury proximately due to moving wall lockers, diagnosed as a mild back strain.  The February 1970 service separation examination report notes the Veteran's report of recurrent back pain.  A March 2010 private treatment record reflects the Veteran reported a history of back pain "for years," and recent symptoms of low back pain with radiation into the hip and thigh proximately due to a post-service after lifting "a girl in a wheelchair."  

The Veteran received a VA examination in January 2012.  The January 2012 VA examination report reflects the Veteran reported injuring his lower back while moving lockers during service, and receives injections for pain.  The VA examiner
noted the March 2010 private treatment record reflecting treatment for recurrent back pain with left-side radiation proximately due to the post-service injury.  At the conclusion of the examination, the VA examiner opined he or she was unable to determine if the currently diagnosed low back disability was related to service without resorting to mere speculation.  No rationale was provided.  Service connection may not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102 (2015); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  As such, a remand is required to obtain an adequate direct service connection opinion and rationale.  

Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The record reflects that the Veteran has previously received both VA and private treatment for the currently diagnosed low back disability.  On remand the AOJ should attempt to obtain any outstanding VA and private treatment records concerning the remanded issue that are not already of record.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide information as to any 
private medical treatment for a low back disability, including lumbar disk disease and a low back strain, not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of the Veteran's low back, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

      2.  Associate with the record all VA treatment records
pertaining to the treatment of the lower back, not already of record. 

3.  After obtaining the above evidence, to the extent available,
send the claims file for a new medical opinion  The relevant documents in the record should be made available to any examiner, who should indicate on the examination report that he/she has reviewed the documents.  Examination of the Veteran is not required unless the examiner determines that an examination is necessary to provide a reliable opinion.  If an examination is required, a detailed history of relevant symptoms should be obtained from the Veteran.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should advance the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that a low back disability, to include lumbar disk disease and a low back strain, is causally or etiologically related to service?  In rendering the opinion the VA examiner should address the in-service injury, continuous symptoms since service separation, and the post-service back injury.   

4.  Then readjudicate the issue of service connection for a low back disability.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




